Citation Nr: 1753968	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-21 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for status post fusion of the lumbar spine, to include as secondary to right knee degenerative arthritis.

2. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a left knee condition, to include as secondary to right knee degenerative arthritis.
 
3. Entitlement to an initial rating in excess of 50 percent for depression associated with right knee degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1973 to November 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS). The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial rating in excess of 50 percent for depression associated with right knee degenerative arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In a September 2010 decision, the Board denied entitlement to secondary service connection for left knee and back disorders.    

2. The evidence received since the September 2010 Board decision is cumulative or redundant of the evidence of record at the time of the Board's denial and does not relate to an unestablished fact necessary to establish the claim of entitlement to service connection for status post fusion of the lumbar spine and a left knee condition, to include as secondary to right knee degenerative arthritis.


CONCLUSIONS OF LAW

1. The September 2010 decision denying secondary service connection for a back disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100 (2017).

2. New and material evidence has not been received and the claim of entitlement to service connection for status post fusion of the lumbar spine, to include as secondary to right knee degenerative arthritis is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2017).	

3. The September 2010 decision denying secondary service connection for a left knee disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100 (2017).

4. New and material evidence has not been received and the claim of entitlement to service connection for a left knee condition, to include as secondary to right knee degenerative arthritis is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2017).	



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. § 7104.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition.  New and material evidence means evidence not previously submitted to agency decision-makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of the witness). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include triggering VA's duty to assist.  Id. at 118.  

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for status post fusion of the lumbar spine and a left knee condition, to include as secondary to right knee degenerative arthritis.  In September 2010, the Board considered and denied the Veteran's claims of secondary service connection for left knee and back disorders.  Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  Here, the Veteran did not appeal the Board's decision nor seek reconsideration.  Therefore, the September 2010 Board decision is final based on the evidence of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

At the time of the September 2010 Board's decision, the evidence of record included the Veteran's service treatment records, post-service treatment records, 2000 and 2009 September VA examination reports, three private medical opinions, and lay statements from the Veteran and his wife.  Post-service treatment records and the 2000 and September 2009 VA examination reports revealed current left knee and back disabilities.  However, service treatment records were silent for any in-service complaints, symptoms related to, treatment for, or diagnosis of a left knee and back condition.  Pursuant to the December 2007 Court Order and August 2009 Board remand, a September 2009 VA examiner opined that it was not at least as likely as not that current left knee and back disorders were approximately due to or a result of the Veteran's right knee disorder nor have permanently worsened as a result of the Veteran's right knee disorder.  Additionally, in March 2004 and September and November 2008, the Veteran's private physicians concluded that the Veteran's back condition and the Veteran's "ongoing [right] knee difficulty" and "[right] knee pain and problems" were related to service.  The Board found the September 2009 VA examiner's opinion more probative of whether the Veteran's left knee and back disorders were caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected degenerative arthritis of the right knee.    

The Board finds that, with respect to the claims to reopen, the evidence received since its September 2010 decision does not relate to a previously unestablished fact necessary to substantiate the claims and raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).  Specifically, a February 2012 VA examiner concluded that a number of risk factors, such as aging, had been associated with the incidence and prevalence of osteoarthritis.  The February 2012 VA examiner added that in order for an osteoarthritis condition of one leg to cause osteoarthritis of the opposite leg or spine, a leg length discrepency of 5 cm or greater was required.  The February 2012 VA examiner found that the Veteran had a leg length discrepancy of 1/2 cm, which was not clinically significant.  Subsequently, the Veteran asserted that he had no additional evidence to submit.  See June 2017 Transcript of Hearing at 4; June 2017 Correspondence.  Accordingly, the claims of entitlement to service connection for status post fusion of the lumbar spine and a left knee condition, to include as secondary to right knee degenerative arthritis, are not reopened, as the newly associated evidence of record does not show that the Veteran's left knee or back disorders were incurred or aggravated as a result of a service-connected disability.  


ORDER

New and material evidence not having been received, the claim to reopen entitlement to service connection for status post fusion of the lumbar spine, to include as secondary to right knee degenerative arthritis, is denied.

New and material evidence not having been received, the claim to reopen entitlement to service connection for a left knee condition, to include as secondary to right knee degenerative arthritis, is denied.


REMAND

Although the Board sincerely regrets the additional delay, it finds that additional evidentiary development is necessary before a decision can be made on the Veteran's claim.  The Veteran was last afforded a VA examination in December 2016 with regard to his claim for entitlement to initial rating in excess of 50 percent for his service-connected depression associated with right knee degenerative arthritis.  However, the Board notes that the Veteran testified, in June 2017, that his condition is worse.  See Transcript of Hearing at 21.  Therefore, the Board finds a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected depression associated with right knee degenerative arthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should specifically delineate all signs and symptoms associated with the Veteran's service-connected depression associated with right knee degenerative arthritis.  

2. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


